ON SUGGESTION OF ERROR.
After a re-examination thereof, we remain satisfied with the views expressed by us in the opinion rendered when this case was decided.
One question only will be here discussed. The court below allowed the appellee an attorney's fee of five hundred dollars for services rendered by its attorney in obtaining the dissolution of the injunction herein. In the suggestion of error it is said that no attorney's fee should have been allowed, for the reason that no claim was made therefor, and no evidence in support thereof was introduced, in the court below.
In the briefs filed by counsel for the appellant, when this case was tried on its merits, complaint was made of *Page 786 
the allowance of this attorney's fee, but for reasons different from that now urged thereto, but we will waive that fact and take the matter up again for consideration. The record discloses the following notice filed in the court below by counsel for the appellee:
           "B.L. Moss, et al. v. Live Stock Sanitary Board et al.
"To the Plaintiffs in the above stated case, or to Hon. Jeff Collins, their attorney of record:
"Please take notice that upon a dissolution of the injunction in the above stated case the defendants will offer evidence to prove, and will claim by way of damage for the wrongful, suing out of said injunction an attorney fee amounting to one thousand dollars.
"R.L. Bullard, Attorney for Defendants.
"Filed Aug. 15, 1928.
"T.D. BRAME, Clerk."
No opinion evidence of the value of the services rendered in the court below by the attorneys for the appellee was introduced. Such evidence would have been competent, but would not have been controlling, Humphreys County v. Cashin, 128 Miss. 236, 90 So. 888, and was not indispensable. The amount of the attorney's fee which the court below should have awarded must be determined by the character of the services rendered, the time consumed in the rendition thereof, and the magnitude of the interests involved. Holly Springs v. Manning, 55 Miss. 380; HumphreysCounty v. Cashin, supra. The services of the appellee's attorneys were rendered under the eye of the chancellor who tried the case, and the character thereof and magnitude of the interests involved appear on the record made before him; consequently he was fully competent to determine the value of such services without hearing evidence relative thereto. 6 C.J. 760, note 93.
Overruled. *Page 787